—In a summary holdover proceeding to recover possession of an apartment, the tenant appeals, by permission and as limited by her brief, from so much of an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated February 11, 1999, as affirmed an order of the Civil Court, Kings County (Hoahng, J.), dated February 3, 1997, which, upon granting her motion, in effect, for reargument, adhered to the determination in a prior order of the same court dated December 23, 1996, denying her motion, inter alia, to vacate a stipulation of settlement.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Without reaching the issue of whether RPAPL 753 (4) applies to the instant proceeding, we find, that upon the record before us, the appellant failed to establish any ground for vacating the stipulation (see, Gaton v Gaton, 170 AD2d 576, 577; Golfinopoulos v Golfinopoulos, 144 AD2d 537, 538). Gold-stein, J. P., McGinity, Luciano and Smith, JJ., concur.